Citation Nr: 1221834	
Decision Date: 06/22/12    Archive Date: 07/02/12

DOCKET NO.  09-31 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran & N.D.


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from October 2001 to November 2002, February 2003 to January 2004, and July 2004 to July 2006, with prior periods of service in the Army National Guard, starting in February 1986.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  The Veteran now resides in Florida, so the matter is now handled by the RO in St. Petersburg, Florida.   

The Veteran requested a hearing before the Board.  The requested hearing was conducted in August 2011 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

In April 2012, the Board requested an expert medical opinion from the Veterans' Health Administration (VHA).  See 38 C.F.R. § 20.901 (2011).  The Board notes that the Veteran was not given the 60 day opportunity to review the medical opinion and submit additional evidence.  However, the Board is granting in full the benefit sought on appeal.  Consequently, the Board finds that any lack of notice and/or development is not prejudicial to the Veteran.  


FINDING OF FACT

Resolving all doubt in favor of the Veteran, the Veteran's bilateral hearing loss pre-existed service and was aggravated by his time in service.  


CONCLUSION OF LAW

Service connection for bilateral hearing loss is established.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.306, 3.385 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this case, the Board is granting in full the benefit sought on appeal.  Consequently, the Board finds that any lack of notice and/or development, which may have existed under the VCAA, cannot be considered prejudicial to the Veteran, and remand for such notice and/or development would be an unnecessary use of VA time and resources.

II.  Entitlement to Service Connection for Bilateral Hearing Loss

The Veteran is seeking entitlement to service connection for bilateral hearing loss.  He states he received damage to his hearing during service.  Personnel records indicate the Veteran was an infantryman; as such, exposure to loud noise during service is conceded.   

Under the relevant laws and regulations, service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Generally, in order to prevail on the issue of service connection on the merits, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Under C.F.R. § 3.385, medical evidence of current hearing loss requires a showing that the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or that the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent. 

In determining whether the Veteran's bilateral hearing loss is related to service, the Board will first address whether the presumption of soundness attaches in this instance and, if so, whether it has been rebutted by clear and unmistakable evidence.  

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled into service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. 1111; 38 C.F.R. § 3.304(b); see also VAOPGCPREC 3-03 and Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  

The presumption of soundness attaches only where there has been an induction examination that did not detect or note the disability of which the Veteran later complains.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulations expressly provide that the term "noted" signifies "[o]nly such conditions as are recorded in examination reports."  38 C.F.R. § 3.304(b).  A "[h]istory of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id. at (b)(1).  When no pre-existing condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both pre-existing and not aggravated by service.  See VAOPGCPREC 3-03.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the" pre-existing condition.  38 U.S.C. § 1153.  If this burden is met, then the Veteran is not entitled to service-connected benefits.  However, if the government fails to rebut the presumption of soundness under 38 U.S.C.A. § 1111, the Veteran's claim is one for service connection. 

As noted, under 38 U.S.C.A. § 1111 , the presumption of soundness does not attach on conditions recorded on entrance examination reports or may be rebutted by clear and unmistakable evidence that a disease or injury existed prior to service and was not aggravated therein.  If the presumption of soundness does not attach or has been rebutted, aggravation may not be conceded unless the preexisting condition increased in severity during service, pursuant to 38 C.F.R. § 3.306.  See VAOPGCPREC 3-2003 (July 16, 2003).  

The Veteran's service treatment records were reviewed.  Army National Guard records indicate that in January 1986, the Veteran had a mild hearing loss at 6000 Hertz, bilaterally.  In January 1987, an audiogram revealed he had mild hearing loss from 500 to 1000 Hertz in the right ear and mild hearing loss from 4000 to 6000 Hertz in the left ear.  In January 1992, an audiogram revealed borderline/mild hearing loss from 500 to 4000 Hertz, bilaterally.  The Veteran's examination prior to entry to active service, in July 2001, diagnosed the Veteran with mild bilateral hearing loss.  During service, in February 2003, an audiogram revealed a mild to moderately severe hearing loss from 500 through 6000 Hertz bilaterally.  As the Veteran was diagnosed with mild bilateral hearing loss on his examination from July 2001, prior to entry into active service in October 2001, the Board finds that the Veteran's bilateral hearing loss existed prior to service, and thus, the Veteran's claim is one for aggravation.

Post-service, in March 2007, an audiogram revealed borderline/mild sloping to moderately severe hearing loss from 500 through 6000 Hertz in the right ear and hearing loss mild to moderately severe from 2000 through 6000 Hertz for the left ear.  In June 2008, VA outpatient records indicate a borderline normal to mild sensorineural hearing loss from 250 through 2000 Hertz, followed by a moderate to moderately severe sensorineural hearing loss from 3000 through 8000 Hertz for the right ear and a mild to moderately-severe mixed hearing loss from 250 through 8000 Hertz for the left ear.

The Veteran was afforded a VA examination in July 2009.  The Veteran reported he noticed a change in hearing after an explosion while in Iraq in 2003.  During the VA audiological evaluation in July 2009, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
40
50
50
LEFT
35
35
40
50
55

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and of 96 in the left ear.  The results revealed hearing was within normal limits from 250 through 1500 Hertz, with a mild sloping to severe sensorineural hearing loss from 2000 through 8000 Hertz for the right ear and a mild sloping to severe sensorineural hearing loss from 250 through 8000 Hertz for the left ear.

The results from the VA examination show current bilateral hearing loss as it is defined by VA regulation, and therefore, the current disability requirement for service connection is satisfied.  However, the question remains whether the Veteran's hearing loss was aggravated during service.

The July 2009 examiner opined that the Veteran's hearing loss did not become worse during the periods of service from February 2003 to January 2004 or July 2004 to July 2006.  The examiner opined that the Veteran's current bilateral hearing loss is not caused by or a result of noise exposure during active duty service, based on the Veteran's hearing loss remaining stable bilaterally during the Veteran's time in service.

In June 2011, the Veteran was seen for a VA outpatient audiological evaluation.  The physician opined that it is as likely as not that the Veteran's hearing loss is at least in part due to exposure to hazardous levels of noise during his military service.  No further rationale was provided. 

In April 2012, the Board requested an expert medical opinion from the VHA.  An opinion was received in May 2012.  The specialist reviewed all of the pertinent audiological evidence.  The specialist opined that there was clear and unmistakable evidence that the Veteran had a preexisting hearing loss in both ears before entering the service.  The specialist noted that the Veteran was noted to have some degree of hearing loss while in the Army National Guard in 1986.  The specialist noted that the evidence showed that the Veteran's preexisting hearing loss did increase in severity beyond the natural progression, specifically during his second active tour from February 2003 to January 2004.  The specialist noted that when comparing the Veteran's mobilization to Iraq exam from February 2003, to his demobilization exam in December 2003, the Veteran incurred significant threshold shifts in both ears for both his normal hearing as well as his pre-existing hearing loss that would be considered beyond the normal or natural progression of the disease.  The specialist opined that it is at least as likely as not that the Veteran's pre-existing hearing loss was aggravated by noise exposure incurred during active duty as evidenced by the threshold shifts in both ears.  

Service connection for bilateral hearing loss is warranted because the evidence is at least in relative equipoise.  Although the July 2009 VA examiner provided a negative opinion, the Veteran's VA physician opined in June 2011 that it is as likely as not that the Veteran's hearing loss is at least in part due to exposure to hazardous levels of noise during service.  Additionally, the VA specialist from May 2012 opined that the Veteran's hearing loss was aggravated as a result of noise exposure during service.  Each opinion appears to be based on an accurate medical history and contains persuasive supporting rationale.

As stated previously, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

In sum, the Board finds the positive medical opinions are at least as persuasive and probative as the negative opinion.  Therefore, the Board finds that the Veteran's bilateral hearing loss was aggravated by service and service connection is warranted.  See 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.


ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


